
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1006
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2010
			Mr. Rooney submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Reaffirming the commitment of the House of
		  Representatives to safeguard and uphold the 10th Amendment to the Constitution
		  of the United States.
	
	
		Whereas the 10th Amendment to the Constitution of the
			 United States, ratified on December 15, 1791, states, “The powers not delegated
			 to the United States by the Constitution, nor prohibited by it to the States,
			 are reserved to the States respectively, or to the people.”;
		Whereas the 10th Amendment expressly limits the powers of
			 the Federal Government to those delegated by the Constitution and reaffirms and
			 protects the freedom of the States to exercise those that are not;
		Whereas the 10th Amendment reflects the opposition of the
			 Founding Fathers to a Federal Government with expansive powers; their intention
			 for the powers of the States to act as a check on those of the Federal
			 Government; and their concern that the Federal Government would attempt to
			 usurp powers intended to remain with the States;
		Whereas James Madison, in The Federalist No. 45, wrote,
			 “The powers delegated by the proposed Constitution to the Federal Government
			 are few and defined. Those which are to remain in the State governments are
			 numerous and indefinite.”;
		Whereas the Supreme Court, in United States v. Sprague,
			 282 U.S. 716 (1931), noted, “The Tenth Amendment was intended to confirm the
			 understanding of the people at the time the Constitution was adopted, that
			 powers not granted to the United States were reserved to the States or to the
			 people.”;
		Whereas the Supreme Court, in Fry v. United States, 421
			 U.S. 542 (1975), also noted, “The Amendment expressly declares the
			 constitutional policy that Congress may not exercise power in a fashion that
			 impairs the States' integrity or their ability to function effectively in a
			 federal system.”; and
		Whereas it is the responsibility of Congress to safeguard
			 the 10th Amendment and to recognize that it is as vital and valuable today as
			 on the date of its ratification: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the value and importance of the 10th Amendment to the Constitution
			 of the United States and reaffirms its commitment to safeguard and uphold the
			 10th Amendment.
		
